     Case 2:20-cv-00069-LGW-BWC Document 16 Filed 08/03/20 Page 1 of 8



                                                                                                FILED
                       IN THE UNITED STATES DISTRICT COURT                           John E. Triplett, Acting Clerk
                                                                                      United States District Court

                      FOR THE SOUTHERN DISTRICT OF GEORGIA                        By CAsbell at 3:32 pm, Aug 03, 2020
                               BRUNSWICK DIVISION


 GWENDOLYN KITTLES,

                 Plaintiff,                                CIVIL ACTION NO.: 2:20-cv-69

         v.

 WALMART STORES EAST, LP; and STEVE
 THOMAS,

                 Defendants.


                              CONSENT CONFIDENTIALITY ORDER

        This matter is before the Court on the parties’ Joint Motion for Protective Order.

Doc. 13. Having fully considered the parties’ Motion and for good cause shown, the Court

GRANTS the parties’ Motion, subject to the following modifications:

        A.     The Court and its authorized personnel are not parties to the agreement and are

not bound by its terms;

        B.     Nothing in this Protective Order shall be construed as relieving any party from the

obligation imposed by Local Rule 79.7 to file a motion seeking the sealing of confidential

documents; and

        C.     Nothing in this Protective Order shall be construed as limiting the Court’s

discretion to determine whether evidence should be protected from public disclosure in

contravention of the strong presumption in favor of access to court records.

        The Court further ORDERS as follows:

1.      Non-Disclosure of Stamped Confidential Documents. Except with the prior written

        consent of the party or other person originally designating a document to be stamped as a
     Case 2:20-cv-00069-LGW-BWC Document 16 Filed 08/03/20 Page 2 of 8



        confidential document or as hereinafter provided under this Order, no stamped

        confidential document may be disclosed to any person. A “stamped Confidential

        Document” means any document which bears the legend (or which shall otherwise have

        had the legend recorded upon it in a way that brings it to the attention of a reasonable

        examiner) “Confidential” to signify that it contains information believed to be subject to

        protection under Federal Rule of Civil Procedure 26. For purposes of this Order, the term

        “document” means all written, recorded, or graphic material, whether produced pursuant

        to Federal Rule of Civil Procedure 34, subpoena, by agreement, or otherwise.

        Interrogatory answers, responses to requests for admission, deposition transcripts and

        exhibits, pleadings, motions, affidavits, and briefs that quote, summarize, or contain

        materials entitled to protection may be accorded status as a stamped confidential

        document, but, to the extent feasible, shall be prepared in such a manner that the

        confidential information is bound separately from that not entitled to protection.

2.      Permissible Disclosure. Notwithstanding Paragraph 1, stamped confidential documents

        may be disclosed to counsel for the parties in this action who are actively engaged in the

        conduct of litigation involving Wal-Mart Stores, Inc., and Wal-Mart Stores East, LP

        (hereinafter “Walmart”); to the partners, associates, secretaries, paralegal assistants, and

        employees of such counsel to the extent reasonably necessary to render professional

        service in such litigation; to persons with prior knowledge of the documents or the

        confidential information contained therein, and their agents; to court officials involved in

        such litigation (including court reporters, persons operating video recording equipment at

        depositions, and any special master appointed by the Court); and to the parties in this

        case. Subject to the provisions of subparagraph (C), such documents may also be




                                                  2
Case 2:20-cv-00069-LGW-BWC Document 16 Filed 08/03/20 Page 3 of 8



   disclosed:

   A.     to any person designated by the Court in the interest of justice, upon such terms as

          the Court may deem proper; and

   B.     to persons noticed for depositions or designated as trial witnesses to the extent

          reasonably necessary in preparing to testify; to outside consultants or experts

          retained for the purpose of assisting counsel in the litigation; to employees of

          parties involved solely in one or more aspects of organizing, filing, coding,

          converting, storing, or retrieving data or designing programs for handling data

          connected with this action, including the performance of such duties in relation to

          a computerized litigation support system, and to employees of third-party

          contractors performing one or more of these functions; to any person serving as a

          juror in a trial of the captioned matter; or any other person designated by written

          agreement between the parties or the subsequent order of the Court after

          reasonable notice to all parties.

   C.     If the receiving party desires to disclose documents, materials, or information

          designated as “Confidential,” or information derived therefrom, to any individual

          not authorized to receive “Confidential” information under paragraph 2, the

          receiving party shall first identify to the producing party, in writing, the

          documents, materials, or information that it desires to disclose and the name, title,

          and job responsibilities of each such individual to whom the receiving party

          wishes to disclose the documents, materials or information designated as

          “Confidential” and the reasons why the receiving party wishes to disclose such

          confidential documents, materials or information. The producing party shall,




                                              3
     Case 2:20-cv-00069-LGW-BWC Document 16 Filed 08/03/20 Page 4 of 8



               within 48 hours of receiving said written notice, inform the receiving party in

               writing whether it consents or objects to the proposed disclosure. The receiving

               party may seek a prompt hearing before this Court for an Order allowing the

               proposed disclosure and the producing party will cooperate in obtaining such a

               prompt hearing.

3.      Declassification. If a party objects to the designation of any material as confidential

        information, the attorneys for the party will first consult in a good faith attempt to come

        to an agreement as to the document, testimony or information which is claimed to

        constitute confidential information. Should a party object to the designation of any

        material as confidential information, and the parties cannot come to an agreement as to

        the information, the objecting party may apply to the Court for a ruling that a document

        (or category of documents) stamped as confidential is not entitled to such status and

        protection. The party or other person that designated the document as confidential shall

        be given notice of the application and an opportunity to respond. To maintain

        confidential status, the proponent of confidentiality must show good cause for the

        document to have such protection. Until the Court enters an order, if any, changing the

        designation of the material, it shall continue to be treated as confidential and as a

        protected document as provided in this Order.

4.      Confidential Information in Depositions.

               A.      During a deposition, an employee or former employee of Walmart or any

                       expert designated by Walmart may be shown and examined about stamped

                       confidential documents identified by Walmart.

               B.      Any other deponent may, during the deposition, be shown and examined




                                                  4
     Case 2:20-cv-00069-LGW-BWC Document 16 Filed 08/03/20 Page 5 of 8



                      about stamped confidential documents if the deponent already knows the

                      confidential information contained therein or if compliance with the

                      provisions of Paragraph 2 is had. Deponents shall not retain or copy

                      portions of the transcript of their depositions that contain confidential

                      information not provided by them or the entities they represent unless they

                      sign the form prescribed in Paragraph 2. A deponent who is not a party or

                      a representative of a party shall be furnished a copy of this Order before

                      being examined about or asked to produce potentially confidential

                      documents.

               C.     The parties (and deponents) may, within 30 days after receiving a

                      deposition, designate pages of the transcript (and exhibits thereto) as

                      confidential. Confidential information within the deposition transcript

                      may be designated by underlining the portions of the pages that are

                      confidential and marking such pages with the following legend:

                      “Confidential–Subject to Protection Pursuant to Court Order.” Under

                      expiration of the 30-day period, the entire deposition will be read as

                      subject to protection against disclosure under this Order. If no party or

                      deponent timely designates confidential information in a deposition, then

                      none of the transcript or its exhibits will be treated as confidential; if a

                      timely designation is made, the confidential portions and exhibits shall be

                      filed under seal separate from the portions and exhibits not so marked.

5.      Confidential Information at Trial. Subject to the Federal Rules of Evidence, stamped

        confidential documents and other confidential information may be offered in evidence at




                                                 5
     Case 2:20-cv-00069-LGW-BWC Document 16 Filed 08/03/20 Page 6 of 8



        trial or any court hearing. Any party may move the Court for an order that the evidence

        be received in camera or under other conditions to prevent unnecessary disclosure. The

        Court will then determine whether the proffered evidence should continue to be treated as

        confidential information and, if so, what protection, if any, may be afforded to such

        information at the trial.

6.      Subpoena by Other Courts or Agencies. If another court or an administrative agency

        subpoenas or orders production of stamped confidential documents that a party has

        obtained under the terms of this Order, such party shall promptly notify the party or other

        person who designated the document as confidential of the pendency of such subpoena or

        Order.

7.      Client Communication. Nothing in this Order shall prevent or otherwise restrict

        counsel from rendering advice to their clients and, in the course thereof, relying generally

        on examination of stamped confidential documents; provided, however, that in rendering

        such advice and otherwise communicating with such clients, counsel shall not make

        specific disclosure of any item so designated except pursuant to the procedures of

        paragraphs 2(B) and (C).

8.      Use. Persons obtaining access to stamped confidential documents under this Order shall

        use the information only for preparation and trial of litigation involving Walmart Inc.,

        Wal-Mart Stores, Inc., Wal-Mart Realty Company, or Wal-Mart Stores East, LP

        (including appeals and retrials), and shall not use such information for any other purpose,

        including business, governmental, commercial, administrative, or judicial proceedings.

9.      Modification Permitted. Nothing in this Order shall prevent any party or other person

        from seeking modification of this Order or from objecting to discovery that it believes to




                                                 6
  Case 2:20-cv-00069-LGW-BWC Document 16 Filed 08/03/20 Page 7 of 8



      be otherwise improper.

10.   Responsibility of Attorneys. The attorneys of record are responsible for employing

      reasonable measures, consistent with this Order, to control duplication of, access to, and

      distribution of copies of stamped confidential documents. Parties shall not duplicate any

      stamped confidential document except working copies and for filing under seal.

      A.     Review of the confidential documents and information by counsel, experts, or

             consultants for the litigants in the litigation shall not waive the confidentiality of

             the documents or objections to production.

      B.     The inadvertent, unintentional, or in camera disclosure of confidential document

             and information shall not, under any circumstances, be deemed a waiver, in whole

             or in part, of any party’s claims of confidentiality.

11.   Within 90 days of the date of termination of this action through settlement or the issuance

      of a final non-appealable order, each party and non-party shall, unless otherwise agreed,

      assemble all documents that disclose Confidential Information in its possession, custody,

      or control, including copies, and destroy same with written certification of its destruction

      to the producing party (via email, letter, etc.) or send it to the producing party upon

      written request.

12.   Each person who receives confidential information submits himself or herself to the

      personal jurisdiction of this Court for the enforcement of this Order.

13.   The provisions of this Confidentiality Order shall not terminate with the disposition of

      this action but shall continue in effect until further order of the Court.

14.   Nothing contained in this Order and no action taken pursuant to it shall prejudice the

      right of any party to contest the alleged relevancy, admissibility, discoverability of the




                                                 7
Case 2:20-cv-00069-LGW-BWC Document 16 Filed 08/03/20 Page 8 of 8



   confidential documents and information sought.

   SO ORDERED, this 3rd day of August, 2020.




                               ____________________________________
                               BENJAMIN W. CHEESBRO
                               UNITED STATES MAGISTRATE JUDGE
                               SOUTHERN DISTRICT OF GEORGIA




                                          8
